Order issued February 27, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00316-CR
                      ________________________________________

                             MARK THOMAS, JR., Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices FitzGerald, Fillmore, and Evans

       Based on the Court’s opinion of this date, we GRANT the August 26, 2013 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Mark Thomas,

Jr., TDCJ No. 1839857, Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas, 75803.



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE